           Case 4:17-cv-13292-LVP-EAS ECF No. 134-3 filed 04/30/20                                PageID.3355          Page 1 of 3
   From:               James O'Keefe III
   Sent:               Wed, 6 Sep 2017 18:31:30 -0400 (EDT)
   To:
   Cc:                 Austin Wright[Austin@proj ectveritas. com]
   Subject:            Michigan Update - Sensitive




   I just came out of a meeting with my undercover journalist after she spent months inside AFT in Ml.

   This story is really explosive and I think we're going to get a lot more over the coming months. It's explicit and powerful.

   We even have documents to back everything up

   I really need to give you an update on the phone, let me know when we can talk. Sooner the better.

   2


       James O'Keefe
       Chairman and President
       Project Veritas
       Office: 914-908-2300
       Cell:




Confidential                                                                                                                      PV005795
             Case 4:17-cv-13292-LVP-EAS ECF No. 134-3 filed 04/30/20                              PageID.3356          Page 2 of 3
   From:               James O'Keefe III
   Sent:               Wed, 6 Sep 2017 18:37:36 -0400 (EDT)
   To:
   Cc:                 Austin Wright[Austin@proj ectveritas. com]
   Subject:            Michigan story, significant development - can you talk?




   I just came out of a meeting with my undercover journalist after she spent months inside AFT in Ml.

   This story is really explosive and I think we're going to get a lot more over the coming months. It's explicit and powerful.

   We even have documents to back everything up

   I really need to give you an update on the phone, let me know when we can talk. Sooner the better.




   James O'Keefe

   Chairman and President

   Project Veritas

   Office: 914-908-2300

   Cell: 2




Confidential                                                                                                                      PV005796
           Case 4:17-cv-13292-LVP-EAS ECF No. 134-3 filed 04/30/20                                PageID.3357          Page 3 of 3
   From:               James O'Keefe III
   Sent:               Wed, 6 Sep 2017 18:41 :57 -0400 (EDT)
   To:
   Cc:                 Austin Wright[Austin@proj ectveritas. com]
   Subject:            Michigan story, significant development - can you talk?




   I just came out of a meeting with my undercover journalist after she spent months inside AFT in Ml.

   This story is really explosive and I think we're going to get a lot more over the coming months. It's explicit and powerful.

   We even have documents to back everything up

   I really need to give you an update on the phone, let me know when we can talk. Sooner the better.




   James O'Keefe

   Chairman and President

   Project Veritas

   Office: 914-908-2300

   Cell:




Confidential                                                                                                                      PV005797
